Case 2:12-cr-00092-CB Document 607-1 Filed 04/09/19 Page 1 of 1

BSILVERMAN
MLAW GROUP

DEFENDING TRUTH AND JUSTICE

Apri 7%, 2019

United States District Clerk

Western District of Pennsylvania

700 Grant Street, Suite, 3110

Pittsburgh, PA 15219

Re: U.S. v. Mishra, Cause No. 2:12-cr-92-CB

Dear Clerk of the Court:

Enclosed for filing is my pro se Notice of Appeal of Court’s Order denying Motion
for Relief from Judgment or Order. I do not have access to ECF filing due to

revocation of my pro hac status. Please file the Motion and email me a docketed copy
at Daphnesilverman@gmail.com.

My check for $505 for the filing fee is enclosed.

Respectfully,

Daphne. Siiverman

501 North IH35 ¢ Austin, TX 78702 ¢ 512-485-3003
SilvermanLawGroupAustin.com
